          Case 3:20-cv-00350-JAM Document 2 Filed 03/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



DANIEL GREER

                          Plaintiff,
                                                     Civil Action No. 20cv350
                   -v-                               MARCH 13, 2020

CONNECTICUT DEPARTMENT OF
CORRECTION; CHESHIRE CORRECTIONAL
INSTITUTION; and ROLLIN COOK,
Commissioner for the Department of Correction
in the State of Connecticut,

                          Defendants.



                         [PROPOSED] ORDER TO SHOW CAUSE

       Plaintiff Rabbi Daniel Greer (“Rabbi Greer” or “Plaintiff”), through counsel, has filed a

complaint seeking preliminary injunctive relief enjoining Defendants, Connecticut Department

of Correction; Cheshire Correctional Institution; and Rollin Cook, Commissioner for the

Department of Correction in the State of Connecticut (“Defendants”), to provide him with

prepackaged kosher for Passover meals during Passover (April 8 through nightfall on April 16)

and provisions for two ceremonial dinners on the first two nights of Passover (April 8 and April

9).

       Upon the Summons and Complaint, together with the accompanying Declarations of

Rabbi Daniel Greer, Rabbi Israel Deren, and Rabbi Menachem Katz, and the exhibits thereto,

and the Memorandum of Law in Support of Rabbi Greer’s Motion for a Preliminary Injunction

("Memo of Law"), it is hereby:

       ORDERED Defendants, or their counsel, shall show cause as to why a preliminary


                                                1
          Case 3:20-cv-00350-JAM Document 2 Filed 03/13/20 Page 2 of 2



injunction should not be issued by this Court, at Room _____ of the Courthouse thereof, located

at ______, ______, Connecticut on the __th day of ____ 2020 at __a.m./p.m., or as soon

thereafter as counsel can be heard, enjoining Defendants to provide Rabbi Greer with

prepackaged kosher for Passover meals during Passover (April 8 through nightfall on April 16)

and provisions for two ceremonial dinners on the first two nights of Passover (April 8 and April

9). All counsel are required to register promptly as filing users on ECF and to enter Notices of

Appearance on the docket. Rabbi Greer shall serve this Order promptly, as specified below, on

Defendants and file proof of service thereafter.

       ORDERED that service of a copy of this Order, together with a copy of the papers upon

which the same is granted, upon Defendants by delivery by first class mail and email to the

Defendants’ counsel shall be considered effective service.

       ORDERED that Defendants shall serve opposition papers, if any, on counsel for

Plaintiff, Jonathan Einhorn, Jonathan J. Einhorn Law Offices, 129 Whitney Avenue, New Haven,

CT 06510-1223, einhornlawoffice@gmail.com; Joel C. Haims, Morrison & Foerster LLP, 250

West 55th Street, New York, New York 10019-9601, jhaims@mofo.com; and Steven T.

Rappoport, Morrison & Foerster LLP, 250 West 55th Street, New York, New York 10019-9601,

srappoport@mofo.com, via ECF and email on or before the ______th day of ___________,

2020; and it is further hereby

       ORDERED Plaintiff may serve reply papers, if any, on Defendants via ECF and email

on or before the ______th day of _________, 2020.

       So ordered this __ day of ____ 2020, at ____ a.m./p.m.


                                                                      ______________________

                                                                      United States District Judge


                                                   2
